In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0351V
                                        UNPUBLISHED


    MARTINA LARSON, as trustee for the                      Chief Special Master Corcoran
    heirs of RENATO C. BARROZO,
                                                            Filed: November 10, 2021
                        Petitioner,
    v.                                                      Special Processing Unit (SPU);
                                                            Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                 Table Injury; Influenza (Flu) Vaccine;
    HUMAN SERVICES,                                         Guillain-Barre Syndrome (GBS)

                       Respondent.


Timothy James Lessman, Knutson & Casey Law Firm, Mankato, MN, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On March 27, 2020, Renato Barrozo filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). ECF No. 1. After Mr. Barrozo sadly passed away, Martina Larson, as
trustee for the heirs of Mr. Barrozo, was substituted as Petitioner. ECF No. 35. Petitioner
alleges that Mr. Barrozo suffered Guillain-Barré Syndrome (GBS) which was caused-in-
fact by the influenza vaccine he received on October 5, 2018. Petition at 1, ¶ 16.
Petitioner further alleges that the flu vaccine was administered in the United States, that
Mr. Barrozo suffered the residual effects of his GBS for more than six months, and that
neither Mr. Barrozo, Petitioner, nor any other party has filed a civil action or received


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
compensation for Mr. Barrozo’s GBS. Id. at 1, ¶¶ 18-19. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On November 9, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent believes “[P]etitioner has established that Mr. Barrozo’s
symptoms meet the criteria set forth in the newly revised Vaccine Injury Table (“Table”)
and the Qualifications and Aids to Interpretation for a flu/GBS Table injury.” Id. at 6.
Respondent further agrees that Petitioner has satisfied all legal prerequisites for
compensation under the Act. Id. at 6-7.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2